Calhoon, J.,
delivered the opinion of the court.
The objection that the juror, Narrowitz, was not a qualified voter, but an unnaturalized foreigner, was made too late, being after verdict. Moreover, it nowhere appears, by affidavit or otherwise, that this fact was unknown to the accused or his counsel when the juror was accepted. Const., sec. 264; Tolbert v. State, 71 Miss., 191, 14 South., 462, 42 Am. St. Rep., 454; George v. State, 39 Miss., 570.
*634The court below did not err in its modification of the seventh charge asked by the defendant.

Affirmed.